DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “each port in each component device" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Claim 5 recites the limitation “each port in each component device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “each port in each component device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 depend from claim 6 and are therefore rejected for the same reason(s) of indefiniteness as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amemiya et al. US 2005/0232629 A1 (hereinafter Amemiya).
Regarding Claim 1, Amemiya teaches a control apparatus for registering a connection state between component devices constituting a distributed optical transmission apparatus in a database (Abst.; Fig. 1; Par. 116), the control apparatus comprising: a device setting unit, including one or more processors (TI equipment r may comprise computers or servers, and thus inherently include some type of processor to control functionality, Fig. 1; Par. 6; Par. 86; Par. 88; Par. 249), configured to perform setting such that light is output from a component device that is a connection source (IT equipment r having an optical communication interface [optical/electrical (O/E) conversion function] which outputs light when the IT equipment r is first connected, Fig. 1; Par. 97-103); and a registration processing unit, including one or more processors (management control circuit 103, Fig. 1; management control circuit 103 carries out decision processing, Par. 118; Par. 126; Par. 128; Par. 131; Par. 210; Par. 228; Par. 240), configured to: acquire a light reception level of each port in each component device on a side receiving the light (Each IT equipment r is associated with a in/out port pair h to n. Management control circuit 103 monitors optical power at each port pair using photodetectors in order to determine connection/disconnection of IT equipment, Fig. 1 and Fig. 2; Par. 86-88; Par. 97-116), identify a port having a light reception level higher than light reception levels of other ports (Management control circuit 103 monitors optical power at each port pair until it recognizes a port pair having a power which exceeds a predetermined threshold, thus indicating that a new piece of IT equipment is connected [i.e. the reception level at a port pair where a piece of IT equipment is connected will exceed a threshold, and thus be recognized as 
Regarding Claim 5, method claim 5 is drawn to a method of using a device the same as claimed in apparatus claim 1. As such, the limitations of claim 5 correspond to limitations of claim 1, and are therefore rejected for the same reason(s) of anticipation as stated above. 
Regarding Claim 6, claim 6 is drawn to a non-transitory computer readable medium storing instructions executable to perform a process the same as that claimed in method claim 5 and apparatus claim 1. As such, the limitations of claim 6 correspond to limitations of claims 1 and 5, and are therefore rejected for the same reason(s) of anticipation as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Schemmann et al. US 2015/0304041 A1 (hereinafter Schemmann).
Regarding Claim 3, Amemiya teaches the control apparatus according to claim 1.
Amemiya does not teach wherein the component device that is the connection source is an optical splitter, and light is output from all ports of the optical splitter according to setting of the device setting unit. However, Amemiya does teach wherein the component device is a device for performing optical communication (IT equipment r having an optical communication interface [optical/electrical (O/E) conversion function] which outputs light when the IT equipment r is first connected, Fig. 1; Par. 97-103). Additionally, Schemmann teaches a device for performing optical communication (head end 12, Fig. 1; Par. 26-33) comprising an optical splitter (passive splitter 20, Fig. 1; Par. 26-33), wherein light is output from all ports of the optical splitter according to setting of the device setting unit (passive splitter 20 is set such that light is output from 32 ports, Fig. 1; Par. 26-33), because this allows the device to communicate with a plurality of devices within a network (ex. 32) simultaneously (Fig. 1; Par. 26-33).

Regarding Claim 8, claim 8 is drawn to a non-transitory computer readable medium storing instructions executable to perform a process the same as that claimed in apparatus claim 3. As such, the limitations of claim 8 correspond to limitations of claim 3, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of MIYASHITA et al. US 2012/0201534 A1 (hereinafter MIYASHITA).
Regarding Claim 4, Amemiya teaches the control apparatus according to claim 1.
Amemiya does not teach wherein the device setting unit is configured to allow light acquired by amplifying spontaneously emitted light to be input to the component device that is the connection source by activating a light amplification device connected to the component device that is the connection source. However, Amemiya does teach wherein the component device is a device for performing optical communication (IT equipment r having an optical communication interface [optical/electrical (O/E) conversion function] which outputs light when the IT equipment r is first connected, Fig. 1; Par. 97-103). Additionally, MIYASHITA 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Amemiya such that the device setting unit is configured to allow light acquired by amplifying spontaneously emitted light to be input to the component device that is the connection source by activating a light amplification device connected to the component device that is the connection source, because Amemiya teaches wherein the component device is a device for performing optical communication, and because this allows the optical transmission apparatus to decreases a degree of polarization light by 
Regarding Claim 9, claim 9 is drawn to a non-transitory computer readable medium storing instructions executable to perform a process the same as that claimed in apparatus claim 4. As such, the limitations of claim 9 correspond to limitations of claim 4, and are therefore rejected for the same reason(s) of obviousness as stated above.

Allowable Subject Matter
Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636